     Case 6:19-bk-12831-WJ         Doc 22 Filed 06/18/19 Entered 06/18/19 14:26:23                  Desc
                                     Main Document Page 1 of 5

 1

 2

 3                                                                        FILED & ENTERED
 4
                                                                                JUN 18 2019
 5
                                                                           CLERK U.S. BANKRUPTCY COURT
 6                                                                         Central District of California
                                                                           BY gooch      DEPUTY CLERK
 7

 8                                   UNITED STATES BANKRUPTCY COURT

 9                                    CENTRAL DISTRICT OF CALIFORNIA

10                                              RIVERSIDE DIVISION

11

12       In re:                                          Case No.: 6:19-bk-12831-WJ

13       SANDRA WILSON,                                  CHAPTER 7

14                                      Debtor.
                                                              ORDER DENYING LIEN AVOIDANCE
15

16

17

18                Pursuant to 11 U.S.C. § 522(f) and LBR 9013-1(o), the debtor has filed a motion to avoid a

19      judicial lien of American Contractor’s Indemnity Company (“ACIC”) on certain real property

20      (docket entry number 16). The motion is hereby denied without prejudice for the following

21      reasons:

22                1.     The evidentiary record is insufficient to conclude that an impaired exemption exists.

23      The motion pertains to real property but amended Schedule C does not list the address for any real

24      property. The schedule asserts an exemption in a “homestead” but the “homestead” is not

25      identified. No address is listed.

26                2.     Service of the motion is insufficient:

27                       a)     Service is improper. Rule 4003-2(c)(1) of the Local Bankruptcy Rules

28                (“L.B.R.”) requires service that complies with Rule 7004 of the Federal Rules of




                                                           -1-
     Case 6:19-bk-12831-WJ      Doc 22 Filed 06/18/19 Entered 06/18/19 14:26:23                   Desc
                                  Main Document Page 2 of 5

 1            Bankruptcy Procedure (“F.R.B.P.”) which (among other things) requires service upon the

 2            creditor. Service upon the attorney for the creditor (only) does not satisfy F.R.B.P. Rule

 3            7004. Beneficial Cal., Inc. v. Villar (In re Villar), 317 B.R. 88, 93 (9th Cir. BAP 2004)

 4            (holding that service of a section 522(f) motion does not comply with Rule 7004(b)(3)

 5            when the debtor failed to serve the creditor but did serve the attorney for the holder who

 6            represented the creditor in state court and obtained the judgment and judgment lien against

 7            the debtor); see also In re Bolden, 2014 Bankr. LEXIS 699 (Bankr. M.D.Fla 2014) (holding

 8            that service of a 522(f) motion upon a creditor at “Main Street Acquisition Corp., 3715

 9            Davinci Court, Suite 200, Norcross, GA 30092” did not comply with Rule 7004(b)(3) and

10            the additional service upon counsel for the creditor was insufficient).

11                    b)      The motion seeks to avoid a lien of ACIC pursuant to section 522(f) but,

12            according to the proof of service, the motion was not served upon any officer of the

13            lienholder (or any other individual of ACIC). Pursuant to F.R.B.P. Rule 7004(b)(3) and

14            7004(h), a moving party must serve the appropriate named officer of the lienholder.

15            Service that is not upon an officer is void. Beneficial Cal., Inc. v. Villar (In re Villar), 317

16            B.R. 88, 93 (9th Cir. BAP 2004) (reversing an order granting lien avoidance under section

17            522(f) and holding that service of a 522(f) motion upon “Beneficial, P.O. Box 60101, City

18            of Industry, CA 91716-0101” did not comply with Rule 7004(b)(3) and stating that “service

19            was insufficient under the plain words of Rule 7004(b)(3). In order to assure that the party
20            being served is apprised of the pendency of an action, valid service requires more than to

21            address the document to a post office box.”); Jacobo v. BAC Home Loans Servicing LP,

22            477 B.R. 533 (D.N.J. 2012) (holding that a confirmed chapter 13 plan which sought to

23            cramdown a mortgage on real property was not binding upon the secured creditor because

24            the debtor failed to serve an officer as required by Rule 7004(h) and, instead, only served

25            the creditor as follows: “BAC Home Loans/Countrywide 450 American Street, #SV416

26            Simi Valley, CA 93065, and Bank of America, 4161 Piedmont Pkwy NC4-105-01-34,

27            Greensboro, NC 27410-8119.”); York v. Bank of America, N.A. (In re York), 291 B.R.
28            806, 811 (Bankr. E.D. Tenn. 2003) (holding that “the original summons was not addressed




                                                         -2-
     Case 6:19-bk-12831-WJ     Doc 22 Filed 06/18/19 Entered 06/18/19 14:26:23                  Desc
                                 Main Document Page 3 of 5

 1            to an officer by either name or title. As a result, it was not proper service under Rule

 2            7004(b)(3).”); Braden v. General Motors Acceptance Corp., 142 B.R. 317 (Bankr. E.D.

 3            Ark. 1992) (holding that service of a complaint by a debtor upon “the defendant General

 4            Motors Acceptance Corporation . . . at ‘P.O. Box 988, Blytheville, AR 72315’” failed to

 5            comply with Rule 7004(b)(3)); see also In re Bolden, 2014 Bankr. LEXIS 699 (Bankr.

 6            M.D.Fla. 2014) (holding that service of a 522(f) motion upon “Main Street Acquisition

 7            Corp., 3715 Davinci Court, Suite 200, Norcross, GA 30092” did not comply with

 8            Rule 7004(b)(3) because no officer or individual was served); In re St. Louis, 2013 Bankr.

 9            LEXIS 3397 (Bankr. W.D. Tex. 2013) (holding that the debtor failed to comply with Rule

10            7004 when it served an objection to a claim as follows: “Home Loan Services, Inc. c/o

11            Home Loan Services, Inc., PA9150-01-01, at 150 Allegheny Center, Pittsburgh, PA 15212”

12            because no officer or individual was served); In re Smith, 2012 Bankr. LEXIS 6174, *13

13            (Bankr. E.D. Cal. 2012) (holding that a debtor who served a motion to extend the automatic

14            stay failed to comply with Rule 7004(h) because the debtor served the motion upon “’Wells

15            Fargo Home Mortgage/ACS’ by First Class Mail, not addressed to the attention of an

16            officer, and sent to a Post Office Box in Des Moines, Iowa.”); In re Sunde, 2007 Bankr.

17            LEXIS 3704, *5 (Bankr. W.D. Wis. 2007) (holding that service of an objection to claim to

18            “Glen E. Johnson Construction, 634 Commerce Drive, Hudson, WI 54016-9178” did not

19            satisfy Rule 7004(b)(3) – even though the movant used precisely the information listed in
20            the proof of claim – because the debtor failed to serve it upon an officer or agent); In re Sun

21            Healthcare Group, Inc. v. Mead Johnson Nutritional (In re Sun Healthcare Group, Inc.),

22            2004 Bankr. LEXIS 572, *18 (Bankr. D.Del. 2004) (granting a motion to set aside default

23            judgments because the debtor plaintiff did not serve an officer of the defendant and only

24            used a post office box and stating “the Debtors have admitted serving Mead only at P.O.

25            Box 751735, Charlotte, NC 28275, without addressing the documents to the attention of

26            any officer, managing or general agent of Mead. Mead asserts that this address is a lockbox

27            to receive payments, which is maintained and administered by a bank . . . Failure to address
28




                                                        -3-
     Case 6:19-bk-12831-WJ      Doc 22 Filed 06/18/19 Entered 06/18/19 14:26:23                  Desc
                                  Main Document Page 4 of 5

 1             the service of process to the attention of an officer or agent of Mead violates the statutory

 2             requirements of Bankruptcy Rule 7004(b)(3).”).

 3             3.     If a new motion is filed, the following general matters should be considered

 4      whenever any section 522(f) motion is filed:

 5                    a)      Use the Court forms for 522(f) lien avoidance motions such as F 4003-

 6             2.1.AVOID.LIEN.RP.MOTION, F 4003-2.2.AVOID.LIEN.PP.MOTION, etc.

 7                    b)      L.B.R. Rule 4003-2(c)(1) requires service that complies with F.R.B.P.

 8             Rule 7004 which (among other things) requires service upon the creditor. The moving

 9             party should serve both the creditor and counsel of record. Serving counsel for a lienholder

10             only is not sufficient. See L.B.R. Rule 4003-2(c)(2) and F.R.B.P. Rule 7004(b); Beneficial

11             Cal., Inc. v. Villar (In re Villar), 317 B.R. 88, 93 (9th Cir. BAP 2004) (holding that service

12             of a section 522(f) motion does not comply with Rule 7004(b)(3) when the debtor failed to

13             serve the creditor but did serve the attorney who represented the creditor in state court and

14             obtained the judgment and judgment lien against the debtor).

15                    c)      When serving the creditor, serve the creditor at the address in the abstract of

16             judgment and, in addition, the agent for service of process for the creditor (which can

17             usually be obtained from the California Secretary of State website). See, e.g., F.R.B.P. Rule

18             7004(b)(3) & (8).

19                    d)      When serving counsel for the creditor, use the address on the abstract of
20             judgment and, if known, any more recent address. If the identity of counsel has changed,

21             serve the attorney identified in the abstract as well as new counsel.

22                    e)      Entities insured by the Federal Deposit Insurance Corporation must also be

23             served in the additional manner required by F.R.B.P. Rule 7004(h).

24                    f)      If the creditor has filed a proof of claim, serve the creditor at the designated

25             address on the proof of claim (in addition to the other service listed above). See F.R.B.P.

26             Rule 2002(g)(1)(A).

27                    g)      Serve the motion upon all lienholders and each attorney for each lienholder.
28             See L.B.R. Rule 4003-2(c)(2).




                                                         -4-
     Case 6:19-bk-12831-WJ       Doc 22 Filed 06/18/19 Entered 06/18/19 14:26:23                Desc
                                   Main Document Page 5 of 5

 1                     h)      When serving businesses pursuant to F.R.B.P. Rule 7004(b)(3) or 7004(h) or

 2              other applicable rules, do not serve unnamed officers. Officers must be served by name.

 3              See In re Schoon, 153 B.R. 48 (Bankr. N.D. Cal. 1993).

 4                     i)      Attach a recorded copy of the abstract of judgment to the motion.

 5                     j)      Submit a declaration with the motion that authenticates all exhibits to the

 6              motion.

 7                     k)      The most effective method for submitting evidence of the value of real

 8              property is to submit an appraisal with a declaration of the appraiser which discusses the

 9              appraiser’s credentials, provides an opinion of value and authenticates the written appraisal.

10      IT IS SO ORDERED.

11                                                       ###

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
         Date: June 18, 2019
27
28




                                                         -5-
